UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 97-4193

QUON SIMONE MOSES,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 97-4321

TIMOTHY LAMONT RUFF,
Defendant-Appellant.

Appeals from the United States District Court
for the Western District of North Carolina, at Shelby.
Lacy H. Thornburg, District Judge.
(CR-96-56)

Submitted: January 27, 1998

Decided: February 20, 1998

Before HALL, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Philip J. Roth, Jr., Asheville, North Carolina; C. Gary Triggs, C.
GARY TRIGGS, P.A., Morganton, North Carolina, for Appellants.
Mark T. Calloway, United States Attorney, Thomas G. Walker, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

On February 22, 1996, Quon Simone Moses, Timothy Lamont
Ruff, and two other persons participated in the armed robbery of an
automobile dealership. As a result of the incident Moses and Ruff
each voluntarily pled guilty to conspiracy to obstruct and delay com-
merce and interfering with commerce by threats or violence in viola-
tion of 18 U.S.C.A. § 1951 (West 1984 & Supp. 1997), and aiding
and abetting the use and carrying of a firearm during and in relation
to a crime of violence in violation of 18 U.S.C.A.§ 924(c) (West
1976 & Supp. 1997), and 18 U.S.C. § 2 (1994). Moses was sentenced
to 207 months of imprisonment. Ruff was sentenced to 360 months
of imprisonment. Moses and Ruff now appeal their convictions and
sentences. We affirm.

Moses' claim that there was insufficient evidence to sustain his
conviction under § 924(c) on an aiding and abetting theory is without
merit. A valid guilty plea constitutes admission of material elements
of the crime, see McCarthy v. United States, 394 U.S. 459, 466
(1969), and the plea is itself a conviction of the offense charged. See
Boykin v. Alabama, 395 U.S. 238, 242 (1969). Therefore a defendant
who pleads guilty has admitted his guilt and cannot challenge the suf-
ficiency of the evidence presented as a factual basis for his guilty
plea. United States v. Willis, 992 F.2d 489, 490-91 (4th Cir. 1993).
Accordingly, by voluntarily and intelligently pleading guilty Moses
relinquished his right to challenge the sufficiency of the evidence
presented in support of his conviction. See id.

                    2
Moses next alleges that the district court erred in failing to reduce
his base offense level pursuant to United States Sentencing Guidelines
Manual § 3B1.2 (1995), which allows a reduction for a "minimal" or
"minor" participant in the conspiracy. Because this determination is
essentially a factual question, this court reviews it for clear error. 18
U.S.C.A. § 3742(e) (West 1985 & Supp. 1997); United States v.
Gordon, 895 F.2d 932, 934 (4th Cir. 1990). The evidence before the
sentencing court was that Moses helped plan the robbery, traveled
with the others to the dealership prior to committing the robbery in
order to examine the location, and then later returned to the dealership
to commit the robbery. During the robbery Moses actively stood
guard, took possession of $12,800, and handed a pair of scissors to
an accomplice who then used to the scissors to stab the dealership
owner. In light of this evidence demonstrating that Moses played an
integral role in the robbery for which he was convicted, we do not
find it was clear error for the sentencing court to deny Moses a reduc-
tion for his role in the offense.

Ruff's sole claim on appeal is that the Government breached a
material term of his plea agreement by not moving for a substantial
assistance downward departure under USSG § 5K1.1. Ruff's plea
agreement did not contain an unconditional promise by the Govern-
ment to make a § 5K1.1 motion; rather, the United States promised
to determine, in its sole discretion, whether substantial assistance had
been rendered and to make the motion if it determined that Ruff had
done so. Prior to sentencing the United States approached Ruff to
schedule a debriefing and he refused to cooperate. (Brief of Appellant
at 18). Because the plea agreement imposed no binding obligation on
the United States to move for a departure unless Ruff provided sub-
stantial assistance and Ruff initially refused to cooperate, we find that
the United States did not violate the plea agreement. See United States
v. Wallace, 22 F.3d 84, 87 (4th Cir. 1994). Accordingly, Ruff's claim
is without merit.

We therefore affirm Moses' and Ruff's convictions and sentences.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3